UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 15, 2008 (February 11, 2008) CPG INTERNATIONAL INC. (Exact name of registrant as specified in charter) Delaware 333-134089 20-2779385 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 801 Corey Street, Scranton, PA 18505 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (570) 558-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) ITEM 1.01 Entry into a Material Definitive Agreement. (a)Purchase and Sale Agreement On February 11, 2008, CPG International Inc. (the “Company” or “CPG”) signed a purchase and sale agreement with John Scrymgeour, Cheryl Scrymgeour, Paolo Baldassarra, Mary Baldassarra, Kurt Gowman, Donna Gowman, Janet Pratt, Knox & Company International, Inc, and Creative Composite Products Inc., to acquire 100% of the outstanding stock of Compos-A-Tron Manufacturing Inc. (“Composatron”) for CAD $30.0 million (with additional payments if certain financial targets are met in 2008).Composatron is a privately held manufacturer of Premier and Trademark Railing Systems, leading composite railing solutions for the residential housing market. The Premier and Trademark branded railing systems are manufactured using a PVC / wood flour composite and a co-extruded PVC capstock. The products have the subtle texture of painted wood and are ICC code listed. The purchase price will be funded through the issuance of debt.The acquisition is expected to close in the first half of 2008, subject to (i) completion of the Company’s financing plan, (ii) the absence of any material adverse effect on Composatron, and (iii) other customary closing conditions. (b)Loan and Security Agreement On February 13, 2008, the Company and its subsidiaries entered into a Loan and Security Agreement (the “Loan Agreement”) with Wachovia Bank, National Association, as administrative agent, and General Electric Capital Corporation, as syndication agent.Wachovia Capital Partners 2005, LLC (“Wachovia Capital”), a private equity fund affiliated with Wachovia Bank, National Association, owns approximately 14.8% of the outstanding class A units of CPG International Holdings LP, CPG’s indirect parent company (“Holdings”).
